

Exhibit 10.5
 
NATIONAL PENN BANCSHARES, INC.
TARP RESTRICTION AGREEMENT


 
This TARP RESTRICTION AGREEMENT (this “Agreement”) is made and entered into as
of November 19, 2009, by and between NATIONAL PENN BANCSHARES, INC., a
Pennsylvania business corporation having its principal place of business in
Boyertown, Pennsylvania (the “Company”), and MICHAEL R. REINHARD (the
“Executive”).
 
BACKGROUND
 
1.           Executive is currently employed as an officer of the Company or of
a Company subsidiary.
 
2.           In December 2008, the Company issued $150 million of senior
preferred stock, and related common stock purchase warrants, to the U.S.
Treasury Department (“Treasury”) under the Troubled Asset Relief Program Capital
Purchase Program (the “TARP Program”), established under the Emergency Economic
Stabilization Act of 2008 (Pub.L. 110-343, Div. A, enacted October 3, 2008), and
amended by the American Recovery and Reinvestment Act of 2009 (Pub.L. 111-5,
enacted February 17, 2009) and subsequent Treasury guidance (the “TARP Interim
Final Rules”).
 
3.           On December 10, 2008, certain Company employees executed a CPP
Clawback and Parachute Restriction Agreement between the Company and such
employees (the “Prior TARP Restriction Agreement”).
 
4.           As required to participate in the TARP Program, the Company must
adopt the Treasury standards for executive compensation and corporate
governance, for the period during which Treasury holds equity or debt securities
of the Company issued under this Program (the “TARP Compliance Period”).
 
5.           Under the TARP Program, Treasury’s standards apply to the senior
executive officers (the “SEOs”) of the Company and other “most highly
compensated employees” (as such terms are defined under the TARP Interim Final
Rules).
 
AGREEMENT
 
NOW, THEREFORE, as required to participate in the TARP Program, and in
consideration of the mutual promises contained herein, and each intending to be
legally bound, Executive and Company agree as follows:
 
1.           Background.  The matters set forth in the “Background” section of
this Agreement are incorporated by reference herein.
 
2.           SEO and Top 5.  During any time period in which Executive is
classified by the Company as (i) an SEO or (ii) one of the next 5 “most highly
compensated employees,” as defined in the TARP Interim Final Rules (the “Top
5”), he or she agrees as follows:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)           Incentive Compensation Recovery.  Executive agrees that Executive
shall repay to the Company any bonus and incentive compensation paid to
Executive during the TARP Compliance Period, if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.  This repayment shall not be limited to a specific
recovery period, material inaccuracies in financial reporting statements, or
inaccuracies that result in accounting restatements.  The recovery encompasses
all incentive compensation paid to Executive as a result any determination of
achievement of a performance metric that is later determined to have been based
on material inaccuracies related to financial reporting.  For purposes of this
paragraph and without limiting the foregoing, financial statements or
performance metric criteria are treated as being materially inaccurate with
respect to Executive if, Executive either knowingly engages in providing
inaccurate information or knowingly fails to timely correct inaccurate
information relating to those financial statements or performance metrics;
 
(b)           Golden Parachute Restrictions.  Executive agrees to forfeit all
“Golden Parachute” payments, whether Executive is entitled to such payment, or
solely obtains a legally enforceable right to such payment during the TARP
Compliance Period. “Golden Parachute” payments are defined as payments resulting
from Executive’s departure from the Company for any reason (except for services
performed or benefits already accrued), and payments made on account of the
Company’s “change in control” (as defined in 26 CFR 1.280G-1, Q&A-27 through
Q&A-29 or as a change in control event as defined in 26 CFR
1.409A-3(i)(5)(i)).  Such payments shall be determined in a manner that is
consistent with the TARP Interim Final Rules; and
 
(c)           Gross-Up Payment Restrictions.  Executive agrees to forfeit all
“Gross-Up” payments or legally enforceable rights to such payments, during the
TARP Compliance Period.  “Gross-up” payments are defined as any reimbursement by
the Company of taxes owed to Executive with respect to any compensation,
provided that such payment does not include a payment under an agreement or
other arrangement that provides payments intended to compensate Executive for
some or all of the excess of the taxes actually imposed by a foreign
jurisdiction.
 
3.           SEO and Top 20.  During any time period in which Executive is
classified by the Company as (i) an SEO or (ii) one of the next 20 “most highly
compensated employees,” as defined in the TARP Interim Final Rules (the “Top
20”), he or she agrees as follows:
 
(a)           Executive shall comply with the Incentive Compensation Recovery
provision in this Agreement, as described under Section (2)(a) above; and
 
(b)           Executive shall comply with the Gross-Up Payment Restrictions
provision in this Agreement, as described under Section (2)(c) above.
 
4.           Most Highly Compensated Employees.  During any time period in which
Executive is classified by the Company as one the five “most highly compensated
employees” of the Company, as defined in the TARP Interim Final Rules (the “5
Most Highly Compensated Employees”), he or she shall forfeit the payment or
accrual of any bonuses or retention awards accrued after June 15, 2009, except
for restricted stock, which vests no earlier than in 25% vesting tranches
conditioned on 25% of total senior preferred stock being repurchased from
Treasury, until the final preferred stock is repurchased (as provided in the
TARP Interim Final Rules) during the TARP Compliance Period, and has a value of
no more than one-third of Executive’s total “annual compensation” (as defined
under the TARP Interim Final Rules) for that fiscal year (as valued using
grant-date fair market value).  Notwithstanding the foregoing, any bonus accrued
before June 15, 2009 shall be payable within 30 days following the earlier of
(i) March 15th of the first year in which such employee is not a 5 Most Highly
Compensated Employee or (ii) the end of the TARP Compliance Period.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
5.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.
 
6.           Termination of this Agreement.  The Agreement shall automatically
terminate and become null and void upon the expiration of the TARP Compliance
Period.
 
7.           Termination of the Prior TARP Restriction Agreement.  Effective
concurrently with the execution and delivery of this Agreement, any Prior TARP
Restriction Agreement dated December 10, 2008 between the Company and Executive
is hereby rescinded and is of no further force and effect.
 
 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
WITNESS:
         
/s/  Nancy K. Alaimo
 
/s/ Michael R. Reinhard__
   
MICHAEL R. REINHARD



 

 
NATIONAL PENN BANCSHARES, INC.
                 
By:
/s/ Glenn E. Moyer
   
Name:  Glenn E. Moyer
   
Title:  President & Chief Executive Officer



 
- 3 -

--------------------------------------------------------------------------------
